Citation Nr: 0700257	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  04-28 462A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether the veteran's income from a private pension plan was 
countable income for VA purposes from January 1, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1945.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The issue of waiver of overpayment of special monthly pension 
benefits in the amount of $3,360.00, is addressed in the 
Remand portion of the decision below and is remanded to the 
RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

The veteran received income from a private pension plan from 
January 1, 2003.


CONCLUSION OF LAW

The veteran's income from a private pension plan is countable 
income for VA purposes from January 1, 2003.  38 U.S.C.A. § 
1503 (West 2002); 38 C.F.R. § 3.271 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the pertinent facts are not in dispute.  In 
January 2004, the RO reduced the veteran's special monthly 
pension based on the need for aid and attendance benefits, 
effective from January 1, 2003, based upon previously 
"unreported retirement income of $259 per month."

The veteran argues that this reduction is improper since he 
had previously reported this amount of income from a private 
pension plan at the time he initially filed for pension 
benefits in September 2002.  In making his assertions herein, 
the veteran has not disputed the amount of income he is 
receiving from the private pension plan.  Moreover, he has 
not disputed the calculations relating to or the amount of 
the reduction to his pension benefits.  Instead, his claim 
appears to be centered solely upon the fact that his pension 
benefits have been reduced based upon income, which he had 
previously reported to VA.

Accordingly, the dispute in this case is over whether the 
veteran's income from a private pension plan is countable 
income for VA nonservice-connected pension benefits purposes.  
The resolution of this issue is dependent on the 
interpretation of 38 U.S.C.A. § 1503 and 38 C.F.R. § 3.271, 
the statutory and regulatory provisions, pertaining to the 
determination of countable income for the purpose of 
nonservice-connected pension benefits. 

Because there is no reasonable possibility that further 
notice or assistance would aid in substantiating the claim, 
any deficiency as to VCAA compliance is rendered moot.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (compliance with the 
VCAA is not required if no reasonable possibility exists that 
any notice or assistance would aid the appellant in 
substantiating the claim). 

Improved disability pension is a benefit payable by VA to a 
veteran of a period of war because of permanent and total 
disability.  Income eligibility for pension, and the amount 
of any pension payable, is determined by subtracting the 
veteran's annual family countable income from the maximum 
annual pension rate applicable to the veteran's 
circumstances.  38 U.S.C.A. § 1521(a) (West 2002); Martin v. 
Brown, 7 Vet. App. 196, 198 (1994).

In determining annual income for nonservice-connected pension 
benefits, all payments of any kind or from any source, 
including salary, retirement or annuity payments, or similar 
income shall be included.  38 U.S.C.A. § 1503(a).  Payments 
of any kind from any source shall be counted as income during 
the 12-month 


annualization period in which received except for listed 
exclusions.  38 C.F.R. § 3.271.  Retirement income is not 
specifically excluded under 38 C.F.R. § 3.272 (2006).  Such 
income is therefore included as countable income. 

While it appears that the RO failed to properly consider the 
veteran's reported retirement income at the time it initially 
granted special monthly pension based on the need for aid and 
attendance benefits, its subsequent corrective actions in 
this regard are found to be proper.

Although the veteran is correct in pointing out that the RO 
incorrectly referred to this income as "unreported 
retirement income," this mischaracterization does not change 
the fact that the veteran was receiving this income from 
January 1, 2003.  To that extent, the Board can not find any 
legal basis for exempting this amount as countable income 
when determining the veteran's pension benefits herein.  As 
the disposition of this claim is based on the law, and not 
the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

The Board has considered whether further development of this 
claim is warranted under the Veterans Claims Assistance Act 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006).  Because the claim is being 
denied as a matter of law, no further development under the 
VCAA or previously existing law is warranted.  Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); see generally Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 
Vet. App. 227, 231-32 (2000); see also Livesay v. Principi, 
15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is 
not applicable where it could not affect a pending matter and 
could have no application as a matter of law).


ORDER

The veteran's income from a private pension plan is countable 
income for VA purposes from January 1, 2003; thus, the appeal 
is denied.


REMAND

In December 2004, the St. Paul, Minnesota Committee on 
Waivers and Compromises (COWC) denied a waiver of recovery of 
an overpayment of special monthly compensation benefits in 
the aggregate amount of $3,360.00.  Later that same month, 
the veteran filed a notice of disagreement, contained on a VA 
Form 9, contesting this decision.

Based on the foregoing, appropriate action, including 
issuance of a statement of the case on this matter, is 
necessary.  38 C.F.R. § 19.26; Manlincon v. West, 12 Vet. 
App. 238 (1999).

Accordingly, the case is remanded for the following actions:

The issuance of a statement of the case 
and notification of the veteran's 
appellate rights on the issue of waiver 
of recovery of an overpayment of special 
monthly pension benefits in the amount of 
$3,360.00, is necessary.  38 C.F.R. 
§ 19.26 (2006).  The veteran and his 
representative are reminded that to vest 
the Board with jurisdiction over this 
issue, a timely substantive appeal to the 
December 2004 decision denying this 
waiver must be filed.  38 C.F.R. § 20.202 
(2006).  If the veteran perfects the 
appeal as to this issue, the case must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

FINALLY, THE BOARD NOTES THAT THE APPELLANT IS 85 YEARS OF 
AGE.  Hence, this claim must be afforded expeditious 
treatment by the RO.  See 


The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112). 



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


